Order filed October 19, 2015




                                     In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-15-00169-CV
                                   __________

    IN RE THE STATE OF TEXAS EX REL. MICHAEL MUNK


                          Original Mandamus Proceeding


                                   ORDER
      On July 28, 2015, this court issued an order in which we granted an
emergency stay of the enforcement of the trial court’s order to produce discovery
in the underlying case. On October 15, 2015, we issued an opinion and judgment
conditionally granting Relator’s petition for writ of mandamus. On the following
day, Respondent, the Honorable Carter T. Schildknecht, issued an order in
compliance with the opinion and judgment of this court. Accordingly, we hereby
dissolve the emergency stay entered by this court on July 28, 2015.


                                                   PER CURIAM
October 19, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.